DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:   On page 3, line 8, delete “or” which appears before “a substituted”.  

Claim 1 is objected to because of the following informalities:   On page 4, line 11, delete “or” which appears before “a substituted”.  

Claim 8 is objected to because of the following informalities:   On page 11, line 2, please insert “from” between “selected” and “a (C1-C40)-”.  

Claim 8 is objected to because of the following informalities:   On page 11, line 11, delete “are” which appears before “together”.  

Claim 8 is objected to because of the following informalities:   On page 11, line 17, it appears that “(C1-C35)hydrocarbyl” and “(C1-C35)heterohydrocarbyl” should be “(C1-C40)hydrocarbyl” and “(C1-C40)heterohydrocarbyl” so that terminology is consistent with claim language in lines 2 and 3.  

Claim 9 is objected to because of the following informalities:   In line 4, please replace “and formula” with “or formula”.  

Claim 15 is objected to because of the following informalities:   Please replace “and”, which appears before “(t)” with “or”.  

Claim 16 is objected to because of the following informalities:   In line 2, please replace “copolymers” with “comonomers”.  

Claim 17 is objected to because of the following informalities:   In line 4, please replace “copolymers” with “comonomers”.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Substituent RB in the cation of formula (II) has not been defined.  

Claims 10-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent “the cation” in each claim.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5, 6, 8, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoebenau et al. (J. Organomet. Chem. 2006, 691,4956-4962).  
Stoebenau et al. discloses a catalyst system comprising the contact product of a zirconocene and [Ph3C][HCB11Me5Br6].  

Claims 1-3, 5, 6, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strauss et al. (US 6,448,447).
Strauss et al. discloses a catalyst system comprising the contact product of a zirconocene and [Me2Al][C12H25-CB11F11].  

Claims 1-3, 5-11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hlatky et al. (US 5,153,157).
Hlatky et al. discloses a catalyst system comprising the contact product of a group 4 metallocene and an activator based on anions containing a plurality of boron atoms.  Such activators include tri(n-butyl)ammonium dibromo-1-carbadodecaborane and bis[tri(n-butyl)ammonium dodecachlorododecaborate (corresponding to structure 66 of claim 7); see col. 9, line 14 and 18.  One of ordinary skill in the art would have found it obvious to make a catalyst system comprising these activators based on the teaching of the prior art.  Since inventors teach specifically use of these activators, one of ordinary skill in the art would have expected a catalyst prepared accordingly to work with a reasonable expectation of success.  Reference teaches that catalysts are useful for copolymerization of ethylene with a lower alpha-olefin having from 3 to 6 carbon atoms (col. 18, line 48).  One of ordinary skill in the art would have found it obvious to use a catalyst containing tri(n-butyl)ammonium dibromo-1-carbadodecaborane or bis[tri(n-butyl)ammonium dodecachlorododecaborate as the activator to prepare an ethylene alpha-olefin copolymer as instructed by the prior art.      

Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hlatky et al. (US 5,153,157).
The discussion of the disclosure of the prior art from the preceding paragraph is incorporated here by reference.  An ethylene alpha-olefin copolymer prepared from a catalyst containing tri(n-butyl)ammonium dibromo-1-carbadodecaborane or bis[tri(n-butyl)ammonium dodecachlorododecaborate as the activator is an obvious embodiment of the invention.  Present claim 16 is drawn to a polymer that is described in product-by-process format, and it includes limitations of the independent claim.  It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Goodall et al. (US 7,087,687).
Goodall et al. discloses a catalyst system comprising the contact product of a metal pair complex and an activator containing a weakly coordinating anion.  Useful weakly coordinating anions include the halocarborane anions [12-BrCB11H11]-, [12-ClCB11H11]-, [7,12-Cl2CB11H10]-, [1-HCB11F11]- (corresponding to structure 1 of claim 7), [1-CH3-CB11F11]-, [1-CF3-CB11F11]-, [12-CB11H11F]-, [7,12-CB11H11F2]-, [7,9,12-CB11H11F3]-, [CB11H6Br6]- (corresponding to structure 7 of claim 7), [CB11H6Cl6]- (corresponding to structure 8 of claim 7), [6,7,9,10,11,12-CB11H6F6]-, and [1-C6F5-CB11H5Br6]-; see col. 32, lines 10-20.  One of ordinary skill in the art would have found it obvious to make a catalyst system comprising these activators based on the teaching of the prior art.  Since inventors teach specifically use of these activators, one of ordinary skill in the art would have expected a catalyst prepared accordingly to work with a reasonable expectation of success.   

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Subject of claims 12-14 would be allowable if rewritten to overcome rejection under 35 U.S.C. 112(b), supra, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
November 20, 2021